                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 BOUNDARY CATTLE, INC, AND LIANE
 JOHNSON, DBA LJ FARMS,
                                                     CV-18-106-GF-BMM
                    Plaintiffs,
    vs.
                                                        ORDER
 BASF CORPORATION,

                    Defendant.


      The Court conducted a motions hearing in this case on September 11, 2019.

For the reasons stated in open court,

      IT IS ORDERED:

      1.     Plaintiffs’ Motion in Limine re: Causation Opinion (Doc. 44) is
             DENIED in part and GRANTED in part. Philip Westra’s testimony
             shall be limited to opinions expressed in his initial (Doc. 45-1) or
             supplemental (Doc. 45-2) reports.

      2.     BASF’s Motion in Limine - Wesley Noel (Doc. 47) is DENIED.

      3.     BASF’s Motions in Limine - Scott Knapton (Doc. 50), Scott Johnson
             (Doc. 54), and Gerald Johnson (Doc. 56) are DENIED in part and
             GRANTED in part. The testimony of the witnesses shall be limited to
             matters for which they are percipient witnesses. They shall be
             allowed to testify regarding their opinions in response to two
             inquiries: the cause of the increased presence of cheatgrass and the
             cause of the affected yields of winter wheat.

      4.     BASF’s Motion in Limine Omnibus (Doc. 58) is GRANTED in part
             and DENIED in part. Plaintiffs shall not refer to BASF as “corporate
             America,” “big business,” or identify BASF as a “foreign
     corporation.” The motion is denied as to the exclusion of the untimely
     disclosed photograph. The Court reserves judgment on the exclusion
     of evidence of other claims against BASF. The Court directs the
     parties to submit information regarding the type of claim, the location
     of the claim, the time of the claim, and the resolution of each claim.

DATED this 13th day of September, 2019.
